755 N.W.2d 188 (2008)
PEOPLE of the State of Michigan, Plaintiff/Counter-Defendant-Appellant,
v.
FISHER HOTEL, a/k/a Fisher Hotel Annex, a/k/a 4520 & 4626 Bryant Street, Flint, Executive Property Development, L.L.C., and MKD Investment, L.L.C., Defendants/Counter-Plaintiffs-Appellees, and
All Residents, Defendants.
Docket No. 136306. COA No. 274009.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Genesee Circuit Court for entry of an order granting the plaintiffs motion for summary disposition.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.